  Case 20-90565       Doc 56    Filed 06/03/21 Entered 06/03/21 15:42:25           Desc Main
                                  Document     Page 1 of 3



                  IN THE UNITED STATES BANKRUPTCY COURT
            FOR THE CENTRAL DISTRICT OF ILLINOIS, URBANA DIVISION

In the Bankruptcy Matter of:
                                                       Bankruptcy No. 20-90565
Michael Zenz                                           Judge Mary P. Gorman
Rita Zenz                                              Chapter: 7
                         Debtors

                                     NOTICE OF FILING

TO:     Michael Zenz, 1655 Sun Ridge Dr, Bourbonnais, IL 60914
        Rita Zenz, 1655 Sun Ridge Dr, Bourbonnais, IL 60914
        Roger L. Prillaman, 220 West Main Street, Urbana, IL 61801
        Michael Robert Nichols, 107 E Eureka Ave, Eureka, IL 61530
        U.S. Trustee, Office Of Nancy J. Gargula U.S. Trustee, 401 Main St #1100, Peoria, IL
61602

        Please take notice on June 3, 2021, the attached Objection to Motion to Sell Property was
electronically filed with the Clerk of the Bankruptcy Court for the Central District of Illinois.

                                CERTIFICATE OF SERVICE

I, Kenneth W. Bach, an attorney certify that I served the attached Objection by mailing a copy to
the Debtors at the address listed above by depositing the same in the U.S. mail, first class,
postage prepaid at 230 W. Monroe, Chicago, IL 60606 on or before 5:00 p.m. on June 3, 2021.
The remaining parties were served by the CM/ECF electronic noticing system.

                                            /s/ Kenneth W. Bach
                                            Kenneth W. Bach, ARDC #6295816
                                            Attorney for Flagstar Bank, FSB

Kenneth W. Bach
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
  Case 20-90565      Doc 56    Filed 06/03/21 Entered 06/03/21 15:42:25            Desc Main
                                 Document     Page 2 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS, URBANA DIVISION

In the Bankruptcy Matter of:
                                                       Bankruptcy No. 20-90565
Michael Zenz                                           Judge Mary P. Gorman
Rita Zenz                                              Chapter: 7
                         Debtors

OBJECTION TO TRUSTEE’S MOTION TO APPROVE SHORT SALE, SURCHARGE
 AGREEMENT BETWEEN SECURED LENDER AND THE ESTATE, AND OTHER
                            RELIEF

NOW COMES Flagstar Bank, FSB (hereinafter “Creditor”), through its attorney, Kenneth W.
Bach of Johnson, Blumberg & Associates, LLC, and states as follows:

   1.     The above-captioned Chapter 7 case was filed on June 19, 2020.

   2.     Creditor, a party in interest, holds a Mortgage dated March 6, 2018 on the property

          located at 1655 Sun Ridge Drive, Bourbonnais, IL 60914, in the original amount of

          $192,867.00.

   3.     The Trustee filed a Motion on May 14, 2021 seeking to approve a short sale of the

          above-described property free and clear of Creditor’s lien and determining the buyer

          is a good-faith purchaser.

   4.     While Creditor does agree to the proposed short sale in principle, there are

          objectionable statements and omissions in the Motion that need to be addressed

          before Creditor can consent to the Motion.

   5.     Paragraph 11 of the Motion alleges Creditor consents to a $10,000.00 “Carve-Out

          Fund,” but does not specify what party is paying for this fund. The language in the

          order should specify that the buyer will fund the Carve-Out.

   6.     Creditor has consented to a specific short sale offer. However, paragraph 9(a) of the

          Motion alleges that Creditor consents to sell to whichever their party the Trustee
 Case 20-90565       Doc 56     Filed 06/03/21 Entered 06/03/21 15:42:25           Desc Main
                                  Document     Page 3 of 3



          determines to have made the best offer. The language of the order should specify the

          offer being approved, including the name of the buyer.

   7.     The fees and costs claimed by the Trustee include those that are disallowable

          pursuant to the Department of Housing and Urban Development (HUD) guidelines.

          Specifically, the $395.00 Coordinator Fee, and $100.00 cost of the Motion should not

          be approved. This adjustment would change the net proceeds to Creditor to

          $190,729.47. The order should reflect that these fees will not be recovered and reflect

          the resulting net proceeds.

WHEREFORE, Flagstar Bank, FSB prays that the Trustee’s Motion be denied, and for such
other relief as the Court deems just.

                                           /s/ Kenneth W. Bach
                                           Kenneth W. Bach, ARDC #6295816
                                           Attorney for Flagstar Bank, FSB

Kenneth W. Bach
Johnson, Blumberg, & Associates, LLC
230 W. Monroe Street, Suite 1125
Chicago, Illinois 60606
Ph. 312-541-9710
Fax 312-541-9711

                               NOTICE:
 THIS LAW FIRM IS ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
               OBTAINED WILL BE USED FOR THAT PURPOSE
